Name: Commission Regulation (EEC) No 1603/85 of 13 June 1985 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology
 Date Published: nan

 No L 155/ 16 Official Journal of the European Communities 14. 6 . 85 COMMISSION REGULATION (EEC) No 1603/85 of 13 June 1985 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 11 (3) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 8,00 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3), as last amended by Regulation (EEC) No 976/84 (4) ; whereas the interven ­ tion price for skimmed-milk powder has been amended for the new milk year and for this reason, account should be taken of the new valuation of liquid skimmed milk for processing into caseins and caseinates ; Whereas, in addition, account should be taken of the development of casein prices in international trade ; Whereas Article 2 of Regulation (EEC) No 756/70 makes temporary provision for aid for casein of quality B ; whereas no aid has been given for several years ; whereas, therefore, the said Regulation should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . Article 2 is replaced by the following : 'Article 2 1 . The aid for 100 kilograms of skimmed milk processed into casein or caseinate as referred to in paragraph 2 shall be 8,55 ECU. 2. For the purposes of calculating the amount of aid : (a) one kilogram of acid casein of quality A as defined in Annex I shall be deemed to have been manufactured from 37,75 kilograms of skimmed milk ; (b) one kilogram of  caseinate as defined in Annex I, or  rennet casein of quality A as defined in Annex I, or  acid casein of quality A as defined in Annex II shall be deemed to have been manufactured from 37,75 kilograms of skimmed milk ; (c) one kilogram of  rennet casein of quality A as defined in Annex II, or  caseinate as defined in Annex II shall be deemed to have been manufactured from 39,75 kilograms of skimmed milk ; (d) one kilogram of casein as defined in Annex III shall be deemed to have been manufactured from 27,75 kilograms of skimmed milk ; (e) one kilogram of caseinate as defined in Annex III shall be deemed to have been manufactured from 31,75 kilograms of skimmed milk. The caseins and caseinates referred to in the first subparagraph must meet the requirements set out in the relevant annexes.' 2 . The compositional requirements relating to quality B in Annex I are deleted. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 756/70 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1985. ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 91 , 25 . 4 . 1970, p. 28 . (4) OJ No L 99, 14. 4. 1984, p. 8 . No L 155/ 1714. 6 . 85 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1985 . For the Commission Frans ANDRIESSEN Vice-President